Appeal from order of March first dismissed. Order of February seventh reversed, with ten dollars costs and disbursements, and motion granted upon defendant filing stipulation to waive the Statute of Limitations in the event of an action being brought upon the same cause of action within 120 days from service of the order to be entered hereon with notice of entry thereof and of the filing of such stipulation. No opinion. Order to be settled on notice. Present — Clarke, P. J., Laughlin, Smith, Page and Shearn, JJ.